Title: To George Washington from William Phillips, 18 December 1780
From: Phillips, William
To: Washington, George


                        
                            Sir.
                            New York Decemr 18th 1780
                        
                        I had the honour of receiving Your Excellency’s letter of the 9th Instant with the Passport for the Flag of
                            truce Vessel inclosed agreeable to the tenor of my request on that subject.
                        When I communicated my wishes to Your Excellency that the Flag might have permission to proceed to James
                            River, my reasons for soliciting of it were obvious, nor did I then know what I have since been informed of by recent
                            report that the Troops of Convention are removing from their Barracks in Virginia towards Maryland—You are, Sir, doubtless
                            apprised of this Circumstance, and I have now to request that you will please to extend Your Passports for this Flag of
                            truce to go up the Potowmack River, wherein Alexandria may perhaps be supposed a proper place from its Vicinity to
                            Frederick Town and the parts adjacent in which I understand the Troops are to be quartered, or to such Port in the
                            Chesepeak Bay as shall appear the best adapted to answer the purposes for which she is intended, and that will afford the
                            most ready Conveyance by land of the Stores and refreshments for the use of the Troops.
                        Should the German Troops not remove from their Barracks in Albemarle I am desirous that a liberty may be
                            granted for the Vessel to proceed to James River with the Cloathing designed for them whenever the Commissions to the
                            British may be executed. I have the honour to be, Sir, Your Excellency’s most obedient and most humble Servant
                        
                            W. Phillips
                        
                    